Exhibit 23.1 Fauquier Bankshares, Inc. Warrenton, Virginia CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 No. 333-100539, Form S-3D No. 333-115681, and Form S-8 No. 333-122532 of Fauquier Bankshares, Inc. of our report, dated March 26, 2013, relating to the consolidated financial statements of Fauquier Bankshares, Inc. and subsidiaries as of December 31, 2012 and 2011 and the related consolidated statements of income, comprehensive income (loss), shareholders’ equity and cash flows for each of the three years in the period ended December 31, 2012 appearingin this Form 10-K of Fauquier Bankshares, Inc. for the year ended December 31, 2012. /s/ Smith Elliott Kearns & Company, LLC Chambersburg, Pennsylvania March26, 2013
